MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-13-00256-CR

                        JAMES ANTHONY DURR, Appellant

                                          V.
                          THE STATE OF TEXAS, Appellee

     Appeal from the 180th District Court of Harris County. (Tr. Ct. No. 1287887).


TO THE 180TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 17th day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on February 22, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was error in
             that portion of the trial court’s judgment “Date of Offense
             12/14/2010.” Accordingly, the Court modifies the referenced
             portion of the trial court’s judgment to show “Date of Offense
             11/14/2010.”

                    The Court further holds that there was no reversible
             error in the remaining portions of the trial court’s judgment.
             Therefore, the Court affirms the trial court’s judgment as
              herein modified.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 17, 2015.

              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Brown and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 29, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT